Citation Nr: 1614622	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-32 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to a higher initial rating for Tourette's syndrome, noncompensably rated prior to February 24, 2010, and in excess of 10 percent prior to February 11, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from March 2000 to March 2008.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the St. Louis, Missouri, RO.  That rating decision, in pertinent part, increased the disability rating to 10 percent for service-connected Tourette's syndrome.

In a November 2012 rating decision, the RO assigned an effective date of April 1, 2008, for the grant of service connection for Tourette's syndrome, based on clear and unmistakable error.  

In January 2014, the Board remanded the issue for additional development.  In February 2015, the Board denied an increase in rating, in excess of 10 percent, for Tourette's syndrome prior to February 11, 2014 and granted a 30 percent rating for Tourette's syndrome from February 11, 2014.  In December 2015, the United States Court of Appeals for Veterans Claims (Court) issued a Joint Motion for Remand which remanded the Board's February 2015 decision because the Board failed to provide reasons and bases for why the Board failed to address the fact that the Veteran's Tourette's syndrome had been rated by the RO as noncompensable prior to February 24, 2010, and 10 percent disabling from February 24, 2010.  The Court determined that the Board's decision to grant a 30 percent rating from February 11, 2014, was correct and should not be vacated.  However, the Court also determined that the Board failed to correctly address why the Veteran was not entitled to 30 percent rating prior to February 11, 2014.  Specifically, the Court questioned why the Board chose to use the February 11, 2014 VA examination as the date the Veteran became entitled to a higher rating.  Additionally, the Court determined that the Board failed to provide adequate reasons and bases as to why the Veteran was not entitled to higher than a 10 percent rating from the original grant date of April 1, 2008, to the date of the increased rating.  Therefore, the issue before the Board is as listed above.


FINDINGS OF FACT

1.  For the rating period prior to January 27, 2010, the Veteran's Tourette's syndrome has been manifested by no more than moderate impairment analogous to moderate convulsive tic.

2.  For the rating period from January 27, 2010, the Veteran's Tourette's syndrome has been manifested by severe impairment analogous to severe convulsive tic.


CONCLUSIONS OF LAW

1.  The criteria for a disability of 10 percent, for the period prior to January 27, 2010, for Tourette's syndrome, are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Codes 8103, 8207 (2015).

2.  The criteria for a disability rating in excess of 30 percent, for the period from January 27, 2010, for Tourette's syndrome, are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Codes 8103, 8207 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The RO provided VCAA notice with respect to the Veteran's claims.

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015). 

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes, while avoiding pyramiding.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of Tourette's syndrome and anxiety.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Service connection has been established for Tourette's syndrome, effective April 2008.  Effective February 24, 2010, the RO assigned a 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8099-8103, pertaining to tics which are moderate in severity.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

A 10 percent evaluation is warranted for moderate convulsive tic.  A 30 percent evaluation is warranted for severe convulsive tic.  38 C.F.R. § 4.124a, Diagnostic Code 8103.

Alternatively, a 10 percent evaluation is warranted for moderate incomplete paralysis of the seventh (facial) cranial nerve.  A 20 percent evaluation is warranted for severe incomplete paralysis of the seventh (facial) cranial nerve.  A 30 percent evaluation is warranted for complete paralysis of the seventh (facial) cranial nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8207.

The facts of the case do not support the application of any other diagnostic codes. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Complete paralysis of the seventh (facial) cranial nerve is dependent upon the relative loss of innervations of facial muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207.

During an April 2009 VA examination, the Veteran reported his medical history of developing a tic that involved rolling of his eyes and making small guttural grunts in his throat, at age 21.  He reported that the eye rolling subsequently ceased, and that his only manifestation of Tourette's syndrome remaining was frequent little faint, subtle grunting noises, that sounded as though they were coming from his larynx.  The Veteran reported that the grunting noises occurred frequently in the middle of a sentence, and occasionally were followed one right after another in pairs.  The Veteran spoke very well with good enunciation and good volume, and his communication skills were not impaired.

The April 2009 VA examination revealed frequent faint grunting sounds, and that the Veteran communicated very well with normal articulation and phonation.  No abnormal movements in the Veteran were noted.  His deep tendon reflexes were 2/4 in the upper and lower extremities, and he had normal hand function.  The diagnosis was Tourette's syndrome with only mild residuals.

VA records show that the Veteran was treated for Tourette's syndrome and given medications in January 2010 because he believed his Tourette's syndrome was worsening.  In February 2010, the Veteran reported that since his discharge from active service, his Tourette's syndrome has worsened due to difficulties communicating, "pausing," hesitation, indistinguishable utterances, and an inability to communicate by phone.  Symptoms were mainly vocal tics.

The report of a March 2010 VA examination revealed that the basic manifestation of the Veteran's Tourette's syndrome was phonic tics, or language grunts.  While sitting, the Veteran incessantly produced grunting sounds.  When talking, the Veteran had involuntary pauses in his speech.  Previously, he reported approximately five grunts in a minute, and that he now had about fifteen grunts in a minute.  Similarly, the Veteran had increased pauses in his speech per minute.  Because of involuntary pauses in speech, the Veteran had been excluded from contact with clients on his job as an electrical engineer; and he later resigned from that job.  The March 2010 VA examination revealed no neurological deficits.  His only problem was phonic tics and pauses in speech.
An August 2010 VA treatment report by a social worker noted that the Veteran complained of exacerbation of his tics.  Again in an October 2010 social worker report, the Veteran noted that his symptoms of "tics" may be worsening.  For instance he noted that he continued to suffer from tremors in his legs as well as possible side effects of fatigue.  Finally a December 2010 social worker progress report noted that the Veteran's Tourette's syndrome symptoms appeared to be more pronounced.  

Recent VA records, dated in January 2014, show that the Veteran's Tourette's syndrome remained stable.

The report of a February 2014 VA examination revealed that the Veteran required continuous medication for his Tourette's syndrome, and that he had mild swallowing difficulties.  Neurological examination revealed abnormal speech, described as repeated grunted noises.  Signs or symptoms of Tourette's syndrome were described as frequent grunting tics.  Neither muscle atrophy nor weakness was attributable to the condition.  The examiner noted that previous MRI scans conducted of the Veteran's brain in December 2007 were normal.  The examiner also noted that the Veteran's employer did not put the Veteran in the public eye, and that the Veteran otherwise worked forty hours per week.  The examiner described the Veteran's symptoms as moderate in nature with almost continuous grunting vocal tics, and that the Veteran's symptoms represented an increase from the March 2010 VA examination.  No peripheral extremity tics were noted.

As noted above, the Veteran's Tourette's syndrome is currently rated as 30 percent disabling from February 11, 2014, and the Court determined that the previously assigned rating should stand.  Therefore, the Board needs only to address the Veteran's Tourette's syndrome prior to February 11, 2014.  In this regard, the Board finds that the Veteran is entitled to a 30 percent rating for his Tourette's syndrome under Diagnostic Code 8103 for convulsive tics, given the increase in symptomatology that was noted on the January 27, 2010 VA treatment record. 

Prior to January 27, 2010, the Board finds that the overall evidence reveals that a disability rating of 10 percent, but no higher, is warranted for Tourette's syndrome under either Diagnostic Code 8103 (convulsive tic) or Diagnostic Code 8207 (seventh cranial nerve).  The record does not support, nor does the Veteran contend that his Tourette's syndrome was severe at that time.  As noted in the April 2009 VA examination, the Veteran's Tourette's syndrome was manifested by faint grunting sounds, but the Veteran communicated very well with normal articulation and phonation.  Additionally there were no abnormal movements noted.  The diagnosis was Tourette's syndrome with only mild residuals.  There is no evidence of severe convulsive tic, or of severe incomplete paralysis of any cranial nerve, prior to January 27, 2010.  38 C.F.R. §§ 4.123, 4.124 (2015).

The Board has also considered the Veteran's statements regarding the severity of his Tourette's syndrome.  The Veteran contends that his Tourette's syndrome is more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board has considered the Veteran's statements that his service-connected Tourette's syndrome is worse than the assigned ratings and has now in fact granted him higher ratings.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected Tourette's syndrome.  The evidence does not show that symptomatology associated with the Veteran's Tourette's syndrome more nearly approximates the schedular criteria associated with a higher rating other than those herein assigned, at any time relevant to the appeal period.  Therefore, the Veteran's Tourette's syndrome warrants a 10 percent rating prior to January 27, 2010 and a 30 percent rating from January 27, 2010.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's Tourette's syndrome with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work. While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the evidence supports a rating of 10 percent prior to January 27, 2010, and in favor of the assignment of a 30 percent, but no greater, disability rating for the Veteran's service-connected Tourette's syndrome from January 27, 2010.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating of 10 percent for Tourette's syndrome, prior to January 27, 2010, is granted.

An initial rating of 30 percent, but no higher, for Tourette's syndrome, from January 27, 2010, is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


